Citation Nr: 1237307	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-40 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


                                                          THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing in September 2012.  A transcript of the hearing has been associated with the claim file.  

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein pertinent to the present claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss disability and tinnitus.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

At the September 2012 hearing, the Veteran testified that while his DD-214 stated that his specialty was laundryman, and he indeed worked as a laundryman during his last years in service, prior to that he was part of the deck crew and gun crew.  He testified it was while being a part of the deck crew and gun crew that he was exposed to noise which ultimately lead to his current bilateral hearing loss and tinnitus.  

A review of the claim file reveals that service personnel records have not been obtained.  Only the DD 214 is of record which shows that the Veteran's specialty prior to being released from service was laundryman.  It is possible, however, that he had other duties while in service.  Therefore, in order to corroborate the Veteran's allegations of noise exposure in service, the service personnel records must be obtained and associated with the claim file.  

Furthermore, a VA examination has not been conducted in the present claim.  Rather, there are two examinations, one from March 2008 and a second from August 2009, conducted for the purposes of a worker's compensation claim which have been associated with the claim file.  Significantly, a different etiology for the hearing los and tinnitus is provided by each of the physicians who conducted the examinations.  Moreover, while the examinations noted the Veteran's reported history of noise exposure during service, both examinations note that the same could not be considered under California law as the physicians did not have audiology reports form the Veteran's time in service.  Therefore, while there are two opinions of record, neither has considered the reported noise exposure in service.  Accordingly, the Board finds that they are inadequate for appellate review and a VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the Veteran's service personnel records and associate them with the claim file.  All efforts to obtain the records should be clearly documented in the claim file.  If the records cannot be located, the reason for the same should be noted in the claim file.

2.  After the above requested development has been completed, the AMC/RO should arrange for the Veteran to have a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The claim folder should be made accessible to the examiner and the examiner must note that the claim file was reviewed.  All indicated tests and studies should be conducted.  Following the examination, the examiner is to opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that bilateral hearing loss and tinnitus are due to noise exposure in service or any other incident in service, or was incurred in service.  A complete rationale for any opinion rendered must be provided.  If other more likely causes of hearing loss, such as infection or advancing age are identified that too should be set out, with appropriate rationale provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

5.  After the above development has been completed, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  The Board intimates no opinion as to the ultimate outcome in this case by the actions taken herein.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


